869 F.2d 1493
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Edward SHUMAKER, Plaintiff-Appellant,v.COMBINED INSURANCE COMPANY OF AMERICA, Defendant-Appellee.
Nos. 89-1117 to 89-1121.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1989.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges and EUGENE E. SILER, Chief District Judge*.

ORDER

2
These appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
Review of the papers before the court indicates that appellant filed a complaint in a civil action in the District Court for the Eastern District of Michigan on May 18, 1988.  Appellant thereafter filed motions for a change of venue to another division of that court and for leave to amend his complaint to include a claim for harassment against appellee.  Appellee conversely filed a motion to compel discovery and served appellant with a notice of deposition and request for production of documents.  Appellant generally objected to those efforts at discovery and, based upon the claim that his poor health prevented his appearance in Detroit, sought a "protective order" directing that his deposition instead be taken in Ann Arbor.  By order entered January 9, 1989, the district court denied that request and granted appellee's motion to compel discovery.  Additionally, the court denied appellant's motions for change of venue and for leave to amend the complaint.  Although the district court had not entered a final order or judgment as to the merits of his cause of action, plaintiff then filed these appeals.


4
This court must dismiss the appeals for lack of jurisdiction.  This court's jurisdiction is limited to the review of only final judgments or certain specified interlocutory orders of the district court.  28 U.S.C. Secs. 1291 and 1292.  The orders involved in these appeals, which concern matters of a change of venue, discovery and the amendment of the complaint, do not fall into either of those categories and are therefore not appealable.   Cochran v. Birkell, 651 F.2d 1219, 1221 (6th Cir.1981), cert. denied, 454 U.S. 1152 (1982);  Kartell v. Blue Shield of Mass., Inc., 687 F.2d 543, 551 (1st Cir.1982);  Philip Carey Mfg. Co. v. Taylor, 286 F.2d 782, 784 (6th Cir.), cert. denied, 366 U.S. 948 (1961).


5
Accordingly, it is ORDERED that the appeals be and hereby are dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Chief District Judge for the Eastern District of Kentucky, sitting by designation